Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered May 9, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree and assault in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and assault in the first degree (§ 120.10 [1]), defendant contends that his waiver of the right to appeal is not valid and challenges the severity of *1549the sentence. Although the record establishes that defendant knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), we conclude that County Court permitted defendant to reserve the right to challenge the severity of the sentence on appeal and, thus, the valid waiver of the right to appeal does not encompass that challenge. Nevertheless, on the merits, we conclude that the sentence is not unduly harsh or severe.
Present — Scudder, P.J., Smith, Sconiers, Valentino and DeJoseph, JJ.